Citation Nr: 0336242	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1941 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought 
on appeal.  The veteran entered notice of disagreement with 
this decision in August 2002; the RO issued a statement of 
the case in December 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
February 2003.  

This case has been advanced on the Board's docket due to the 
veteran's age, pursuant to 38 C.F.R. § 20.900(c).

The claim for service connection for tinnitus is addressed 
below in the REMAND section of this decision.  The appeal of 
this issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for service 
connection for bilateral hearing loss and PTSD has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the claims addressed in this decision, 
obtained all relevant evidence designated by the appellant, 
and provided VA medical examinations in order to assist in 
substantiating the claims for service connection for 
bilateral hearing loss and PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran was exposed to acoustic trauma in service. 

4.  The veteran currently has bilateral hearing loss 
disability by VA standards.

5.  The veteran's current bilateral sensorineural hearing 
loss disability is not etiologically related to the acoustic 
trauma in service. 

6.  The veteran does not currently have a diagnosed 
disability of PTSD.


CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss 
disability was not incurred in or aggravated by his active 
service and may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2003).  

2.  As he veteran does not have PTSD, this disorder was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met regarding the 
claims for service connection for bilateral hearing loss and 
PTSD.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for bilateral hearing loss 
disability and PTSD.  In an April 2002 letter, the RO advised 
the veteran of the evidence needed to substantiate his claims 
for service connection for bilateral hearing loss disability 
and PTSD, including the need for medical evidence of a 
current disability, and medical opinion evidence of a 
relationship between a current disability and an injury, 
disease, or event in service.  The RO advised the veteran 
that VA would request any information or evidence the veteran 
wanted VA to obtain, and any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  The RO also advised the 
veteran that he could obtain any of the records and send them 
to VA.  In the December 2002 statement of the case, the RO 
provided the veteran the regulatory provisions of the VCAA.  
Thus, with regard to the issues addressed on the merits in 
this decision, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  The veteran was afforded VA 
audiological and PTSD examinations and medical etiology 
opinions in May 2002.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations. 

II.  Service Connection for Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Service connection for sensorineural hearing loss may be 
established on a presumptive basis if it is shown to have 
been manifested to a degree of at least 10 percent within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . For example, 
if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift 
in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran contends that his currently diagnosed bilateral 
hearing loss disability is etiologically related to exposure 
to noise during service.  At VA examinations in May 2002, the 
veteran reported a history of having fired weapons in 
service, and of being exposed to nearby artillery fire.  

In this veteran's case the evidence shows that the veteran 
did not engage in combat with the enemy.  The veteran's 
enlisted specialty was a general clerk.  The veteran reported 
that other duties included assisting medics.  The veteran's 
WD AGO Form 53-55 does not indicate references to combat or 
reflect badges earned for combat with the enemy.  At a VA 
examination in May 2002, the veteran reported that he was 
exposed to combat noise, but was not actively involved in 
that combat and did not fire a weapon. The phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit or instrumentality.  In this case, there 
is no objective evidence that the veteran "engaged in combat 
with the enemy."  VAOPGCPREC 12-99.  

VA acknowledges that the veteran was exposed to acoustic 
trauma in service, and that he has a current bilateral 
hearing loss disability by VA standards.  In this veteran's 
case, however, the weight of the competent medical evidence 
demonstrates that the veteran's current bilateral hearing 
loss disability is not etiologically related to acoustic 
trauma in service.  The competent medical evidence consists 
of a May 2002 VA examination report opinion, based upon a 
history and complaints by the veteran, a review of the claims 
file, and clinical findings including audiological testing, 
that it was "less than likely" that the veteran's current 
hearing loss disability was related to noise exposure in 
service.  The examiner's rationale included that because it 
had been 60 years since the veteran had been exposed to 
acoustic trauma in service, and with the degree of hearing 
loss that the veteran currently had, it was "less likely 
than not" that the current hearing loss disability was 
related to the direct exposure to military noise in service.  
There is otherwise no favorable medical etiology opinion of 
record that weighs in the veteran's favor on the question of 
etiology of his currently diagnosed bilateral hearing loss 
disability.  For this reason, the Board must find that the 
veteran's bilateral sensorineural hearing loss disability was 
not incurred in or aggravated by his active service and may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for bilateral 
hearing loss; however, as the preponderance of the evidence 
is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 

III.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The veteran contends that he presently has PTSD due to 
several stressful events which transpired during his World 
War II service.  The veteran has credibly reported exposure 
to stressful events during service that include being in 
close proximity to artillery fire, seeing dead bodies of 
American soldiers piled in stacks, and assisting medics with 
the wounded.  

As indicated above, the Board finds that the veteran did not 
engage in combat with the enemy.  The Board finds, however, 
that the veteran was exposed to stressful events during 
service.  

Turning to the question of whether the veteran has a current 
disability of PTSD, however, the Board finds that the weight 
of the competent medical evidence of record demonstrates that 
the veteran does not currently have a diagnosed disability of 
PTSD.  The competent medical evidence consists of a May 2002 
VA PTSD examination report that reflects no Axis I diagnosis 
of any psychiatric disorder, including PTSD, and the 
examiner's opinion that, although the stressor criteria had 
been met, the PTSD symptoms were not met to render a 
diagnosis of PTSD.  The examiner's opinions were based upon a 
history and complaints by the veteran, a review of the claims 
file, and clinical findings including mental status 
examination.  The VA examiner specifically opined that the 
veteran did not suffer from PTSD.  There is otherwise no 
favorable medical etiology opinion of record that weighs in 
the veteran's favor on the question of whether he has a 
currently diagnosed disability of PTSD.  

The Court has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these 
reasons, the Board must find that PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a).  As the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on the basis of 
reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for PTSD is denied.


REMAND

In a December 2003 brief in support of the veteran's claim, 
the veteran's representative requested that the issue of 
entitlement to service connection for tinnitus be remanded to 
the RO for the purpose of obtaining an opinion as to whether 
the veteran's tinnitus is related to his noise exposure 
during service.  The record reflects that, in order to assist 
the veteran with his claim for service connection for 
tinnitus, the veteran was afforded a VA ear disease 
examination in May 2002.  At that examination, the veteran 
presented a history of acoustic trauma in service, and 
complained of constant tinnitus.  The VA examiner diagnosed 
tinnitus (per patient history), but did not offer a medical 
opinion regarding the etiology of the tinnitus.  In order to 
assist the veteran in substantiating his claim for service 
connection for tinnitus, a REMAND is warranted to afford the 
veteran a medical etiology opinion. 

A VA examination and medical etiology opinion are "necessary 
to make a decision on a claim" where, as in this case, there 
is competent evidence of a current disability (tinnitus), the 
lay evidence (veteran's written assertions and oral reports) 
indicates that the disability or symptoms may be associated 
with his active service, and the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  In this 
case, because the record does not reflect that a medical 
etiology opinion has been offered regarding the etiology of 
current complaints of tinnitus, a VA medical etiology opinion 
is necessary to make a decision on the veteran's claim for 
service connection for tinnitus. 

Accordingly, the issue of entitlement to service connection 
for tinnitus is REMANDED for the following: 

1.  The same VA examiner who provided the 
May 2002 VA ear disease examination, if 
available, should be requested to again 
review the May 2002 examination report 
and the relevant documents in the claims 
file in order to render an opinion 
concerning the veteran's reported 
tinnitus.  If this examiner is not 
available, the veteran should be afforded 
a VA ear disease examination with another 
examiner to determine whether the veteran 
has tinnitus, and whether any currently 
diagnosed tinnitus is related to any 
claimed acoustic trauma in active duty 
service.  The claims file should be made 
available to the examiner for review of 
relevant documents, and the examiner 
should indicate in writing that he or she 
has done so.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should enter 
current diagnoses for the symptoms and 
findings.  The complete rationale for 
each opinion expressed should be set 
forth.

The examiner is requested to give the 
following opinions:  
A. If the veteran currently has tinnitus, 
what is the most likely etiology of the 
tinnitus?
B. If the veteran currently has tinnitus, 
is it at least as likely as not that any 
currently diagnosed tinnitus is 
etiologically related to the veteran's 
reported in-service exposure to acoustic 
trauma during the veteran's active 
service from 1941 to 1945? 

2.  Review the record and readjudicate 
the issue of entitlement to service 
connection for tinnitus.  The RO should 
consider any additional evidence added to 
the record since the December 2002 
statement of the case, including the 
medical opinion or examination report and 
medical opinion requested by this REMAND.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the claim 
for service connection for tinnitus 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



